DETAILED ACTION
This is a response to the Applicant’s Remarks filed on 06/29/2022 in response to the OA filed on 04/13/2022. Claim 1, 12, 13, 18, 21, 24, 28 and 30, 19, 24 and 30 has been amended. Claims 1-30 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Remarks
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot. New prior art Harada et al. (US 2017/0118728) is recited for new grounds of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6-8, 10-13, 15-21, 23-28 and 30 are rejected under 35 U.S.C 103 as being unpatentable over Jose et al.  (US 2020/0154480), hereinafter “Jose”, in view of Terry et al. (US 2022/0039016) hereinafter “Terry”, in further view of Harada et al. (US 2017/0118728) hereinafter “Harada”.

Regarding claims 1, 19 and 24, Jose teaches:
A method of wireless communication at a user equipment (UE), comprising: 
determining to send a transmission to a first base station on a first unlicensed frequency channel of an unlicensed frequency spectrum; 
determining, for one or more attempts of a listen before talk (LBT) protocol, whether each attempt is a failed attempt or a successful attempt ((Jose  [0037], Fig. 1: UE and network node implement a LBT procedure to ensure that a unlicensed channel (NR-U) is free before it can be used by a device).[0046-0047]: An uplink transmission is triggered, the UE may start a timer (or a counter) at the start of the LBT (listen-before-talk) procedure)]: 
determining that the first unlicensed frequency channel is one of: 
unavailable based on the LBT protocol failing due to at least one of a number of failed attempts exceeding a first threshold number of failed attempts or a duration of failed attempts exceeding a first threshold duration (Jose [0046]: Mechanism for detecting LBT failures may be implemented by a timer-based method. The UE may start the timer at the beginning of the LBT period. When the LBT procedure has been successful (e.g. the channel has been acquired for a UE transmission), the UE may stop the timer. In the event the timer has expired, the UE may declare a LBT failure, having exceeded the duration for listening/sensing the channel availability.  [0047]: Mechanism for detecting LBT failure may be implemented by a counter-based method to note the number of LBT attempts. The UE initiates a counter at the beginning of the PBT procedure. In the event the LBT fails (e.g. the channel has not been acquired for a UE transmission), the UE may increment the counter, and again each time the LBT procedure fails. The UE may declare a LBT failure, when the counter reaches a pre-determined maximum value, such as 1 or higher. For both mechanisms, LBT failure equates to channel/cell unavailable due to channel not clear, already occupied, etc.)
available based on at least one attempt of the LBT protocol being successful for the transmission (Jose [0046, 0047]:  A successful LBT would be recognized if the channel was acquired for UE transmission, and the counter would be stopped and/or reset, and the timer would be cleared and initialized (set to 0); 

Jose does not teach:
sending a report from the UE to the first base station indicating whether the first unlicensed frequency channel is unavailable or available through a medium access control (MAC) element (CE), wherein the first unlicensed frequency channel is provided by a first secondary cell of the first base station, and wherein the report is sent through another cell of the first base station.
However, Terry teaches:
sending a report from the UE to the first base station indicating whether the first unlicensed frequency channel is unavailable or available (See Fig. 10, [0049, 0069-0075]:  In LBT procedure conducted by UE in NR-U (abstract), at step 211, one or more LBT failures (e.g. a threshold number of uplink/downlink failures is reached/exceeded) are detected [0049, 0072]. UE reports this detection state to BS in report of LBT failures, includes (Step 213) LBT success/failure statistics, (Step 214) timing information, CCA. To reach the “detection” state implies the UE determined exceeding threshold number of uplink LBT failures, meaning that the channel on which the LBT procedure was conducted is not clear or already occupied, simply not available.)  
through a medium access control (MAC) element (CE), ([0073]: A MAC LBT report (LBTR) procedure may be defined to provide UL LBT success or failure information. A LBTR MAC CE may provide such information, including historical information, when LBT failure occurred)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Terry into the method of Jose in order to include a well-known UL mechanism to efficiently report successful or failed LBT indications, helping improve the handover process to another base station. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.  
Jose and Terry do not teach:
wherein the first unlicensed frequency channel is provided by a first secondary cell of the first base station, and wherein the report is sent through another cell of the first base station.
However, Harada teaches:
wherein the first unlicensed frequency channel is provided by a first secondary cell of the first base station, and wherein the report is sent through another cell of the first base station. (See Fig, 1A/1B, [0029-0030]: Communication network using 2 different channels/cells between base station and UE, e.g. licensed band and unlicensed band that may be used as a supplemental downlink. See Fig. 5, [0050]: After receiving UL grant from base station in the unlicensed band, the UE performs LBT. If the result of the LBT says “not suitable”, the UE transmits information related to the LBT result (report indicating “not suitable for transmission”, meaning LBT failure implying channel unavailable) to the base station using a physical channel of a licensed band (equates to another cell or primary cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Harada into the method of Jose in view of Terry in order for the base station to apply improved UL transmission and access control to the UE (Harada 0046]) by utilizing a channel/cell that is available (in this case, in an allocated frequency).

Particularly for claim 24, Jose teaches:
An apparatus for wireless communication, comprising: 
a memory configured to store instructions (Jose, Fig. 12, memory 1214 [0057]): and
at least one processor coupled to the memory and configured to execute the instructions to (Jose, Fig. 12 processor 1212 [0057]):

Regarding claim 2, Jose and Terry do not teach:
the transmission is one of a scheduling request (SR), a random access channel (RACH) procedure, data on a physical uplink shared channel (PUSCH), or sounding reference signals (SRS) on the first unlicensed frequency channel.
However, Harada teaches:
the transmission is data on a physical uplink shared channel (PUSCH) on the first unlicensed frequency channel ([0008, 0050]: Fig. 5 process indicates that after receiving UL grant, the UE performs LBT before transmitting a UL data signal (PUSCH signals [0008]), on the unlicensed frequency channel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Harada into the method of Jose in view of Terry in order to have incorporate standard practice of LBT channel access procedure even for simple UL data, particularly for unlicensed frequencies in a network.

Regarding claim 3, 20 and 25, Jose teaches:
maintaining one or more counters associated with the number of failed attempts or one or more timers associated with the duration of failed attempts based on the LBT protocol to transmit the transmission on the first unlicensed frequency channel and 
resetting the one or more counters or the one or more timers upon a determination that the first unlicensed frequency channel is available for the transmission (Jose [0046]: Mechanism for detecting LBT failures may be implemented by a timer-based method. The UE may start the timer at the beginning of the LBT period. When the LBT procedure has been successful (i.e. the channel has been acquired for a UE transmission), the UE may stop and reset the timer. In the event the timer has expired, the UE may declare a LBT failure, having exceeded the duration for listening/sensing the channel availability.  [0047]: Mechanism for detecting LBT failure may be implemented by a counter-based method to note the number of LBT attempts. The UE initiates a counter at the beginning of the PBT procedure. In the event the LBT fails (e.g. the channel has not been acquired for a UE transmission), the UE may increment the counter, and again each time the LBT procedure fails. The UE may declare a LBT failure, when the counter reaches a pre-determined maximum value, such as 1 or higher. When LBT is successful, the UE may clear/initialize the counter to “0”).

Regarding claim 4, Jose and Terry do not teach:
maintaining counters or timers for a first type of the transmission and a second counter or a second timer for a second type of the transmission, the first type of the transmission being inside a transmission opportunity contended for and provided by the first base station, the second type of the transmission being outside the transmission opportunity contended for and provided by the first base station, the second type of the transmission being transmitted within a transmission opportunity contended for by the UE.


However, Harada teaches:
maintaining counters or timers for a first type of the transmission and a second counter or a second timer for a second type of the transmission, the first type of the transmission being inside a transmission opportunity contended for and provided by the first base station, the second type of the transmission being outside the transmission opportunity contended for and provided by the first base station, the second type of the transmission being transmitted within a transmission opportunity contended for by the UE. (See Fig. 4A /4B [0042-0045]: In performing LBT using counters and/or timers, a LBT failure can be detected by the UE as either case where UE fails to receive (or BS fails to transmit) downlink control information (i.e. UL grant, see Fig. 4A [0043]), or when the UE performs LBT prior to UL data transmission and fails (Fig. 4B). Either case results in LBT failure prior to UL data transmission. In other words, LBT performed by BS invokes one timer/clock separate from second timer/clock invoked by UE for its own LBT channel access check, and used within each own transmission opportunity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Harada into the method of Jose and Terry in order to fully exploit the use of LBT counters and timers for both downlink and uplink channel access, for improved transmission control.

Regarding Claim 6, Jose teaches:  
separate counters or separate timers for each access priority of the set of access priorities comprises resetting counters or timers for higher access priorities when a counter or a timer for an access priority is reset (Jose [0046, 0047]:  A successful LBT would be recognized if the channel was acquired for UE transmission, and the counter(s) would be stopped and/or reset, and the timer(s) would be cleared and initialized (set to 0).

Regarding claim 7, Jose teaches:
wherein the first threshold number of failed attempts is less than a number of failed attempts that triggers a radio link failure (RLF) for a cell corresponding to the first unlicensed frequency channel, and the first threshold duration is less than a duration that triggers an RLF for the cell corresponding to the first unlicensed frequency channel  (Jose [0049]: In the event that the LBT failure event is determined (by timer expiring (duration exceeded) or attempt counts meet maximum number), several actions may be taken, including UE may be configured to declare/determine a radio link failure (RLF event) for the frequency channel not available.)

Regarding claim 8 and 26, Jose teaches:
	the report(Jose [0046]: Timers are used for setting the duration for the LBT procedure, where if the timer expired without the channel accessed, then the LBT procedure is determined to have failed. Jose [0047]: Counters are used to count incrementally each LBT procedure attempt that failed.)

Regarding claim 10 and 27, Jose and Terry do not teach:
The report includes at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a signal to interference plus noise ratio (SINR), a signal to noise ratio (SNR), a reference signal strength indication (RSSI), or a channel occupancy of a set of cells associated with the unlicensed frequency spectrum, the set of cells including a cell providing the first unlicensed frequency channel. 
However, Harada teaches:
The report includes at least one of a reference signal received power (RSRP), a reference signal strength indication ([0090-0091]: the result of the LBT performed by the UE on the unlicensed band is reported in the form of a measurement report, including, for example, sum power of RSRPs and, average value of RSSI.)
	 
Regarding claim 11, Jose teaches:
the set of cells includes cells that were previously deactivated due to failures of previous transmission attempts based on the LBT protocol (Jose [0049]: For a LBT determined failure, the UE may declare a radio link failure (RLF), effectively deactivating the cell due to failed LBT attempts. eNb would be aware of this configuration adjustment.)

Regarding claim 12, Jose and Terry do not teach:
wherein the report is sent through a primary cell of the first base station.
However, Harada teaches:
the report is sent through a primary cell of the first base station wherein the first unlicensed frequency channel is provided by a first secondary cell of the first base station, and wherein the report is sent through another cell of the first base station. (See Fig, 1A/1B, [0029-0030]: Communication network using 2 different channels/cells between base station and UE, e.g. licensed band and unlicensed band that may be used as a supplemental downlink. See Fig. 5, [0050]: After receiving UL grant from base station in the unlicensed band, the UE performs LBT. If the result of the LBT says “not suitable”, the UE transmits information related to the LBT result (“not suitable for transmission”, meaning LBT failure implying channel unavailable) to the base station using a physical channel of a licensed band (equates to another cell or primary cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Harada into the method of Jose in view of Terry in order for the base station to apply improved UL transmission and access control to the UE (Harada 0046]) by utilizing a channel/cell that is available (in this case, in an allocated frequency).

Regarding claim 13, Jose teaches:
	receiving a command from the first base station indicating deactivation of the first secondary cell for communication through the first unlicensed frequency channel and activation of a second secondary cell for communication through a second unlicensed frequency channel of the unlicensed frequency spectrum, the command being received as a result of the report sent by the UE; and 
changing the first secondary cell of the first base station to the second secondary cell of the first base station for communication through the second unlicensed frequency channel upon receiving the command indicating the deactivation of the first secondary cell and the activation of the second secondary cell (Jose [0049, 0052]: Upon determining the LBT failure on a channel, the UE may initiate a number of actions, including switching to a different BWP (bandwidth part) or a different cell or a different channel.)
Regarding claim 15 and 23, Jose teaches:
determining that the transmission based on the LBT protocol has failed for at least one of a second threshold number of failed attempts or a second threshold duration, the second threshold number of failed attempts being greater than the first threshold number of failed attempts, the second threshold duration being greater than the first threshold duration (Jose [0041, 0044]: The threshold value for the timer to exceed its duration is predetermined or set by the network node, likewise the same for the maximum count threshold);
declaring a radio link failure (RLF) upon the determination that the transmission based on the LBT protocol has failed for at least one of the second threshold number of failed attempts or the second threshold duration (Jose 0049, 0052]: For a LBT determined failure due to expired timer or attempt count exceeding maxim pre-determined value, the UE may declare a radio link failure (RLF))

Regarding claim 16, Jose does not teach:
the report is sent as part of a set of reports, each report in the set of reports being sent periodically to the first base station to inform the first base station of an availability of the first unlicensed frequency channel. 
However, Harada teaches:
the report is sent as part of a set of reports, each report in the set of reports being sent periodically to the first base station to inform the first base station of an availability of the first unlicensed frequency channel. ([0037]: transmission control based on LBT mechanism include periodicity when LBT is performed again (e.g. LBT + random backoff) after detecting interference, meaning LBT failure. Also LBT may be performed in a predetermined cycle (e.g. every several ms) [0038]. After LBT failure (“not suitable for transmission”), LBT results (meaning availability) is reported on licensed band. See Fig. 5.)

Regarding claim 17, Jose does not teach:
for one or more attempts of the LBT protocol, whether each attempt is a failed attempt or a successful attempt comprises periodically performing the LBT protocol when no transmission is available to send.  
However, Harada teaches:
for one or more attempts of the LBT protocol, whether each attempt is a failed attempt or a successful attempt comprises periodically performing the LBT protocol when no transmission is available to send ([0037]: transmission control based on LBT mechanism include periodicity when LBT is performed again (e.g. LBT + random backoff) after detecting interference, meaning LBT failure. Also LBT may be performed in a predetermined cycle (e.g. every several msec [0038]), meaning LBT is repeated periodically, to constantly check for channel interference and availability.))

Regarding claim 18, Jose teaches:
periodically performing the LBT protocol is based on a first periodicity for a LBT protocol attempt during a transmission opportunity contended for and provided by the first base station and a second periodicity for a LBT protocol attempt outside the transmission opportunity. ([0059-0064]: Jose teaches the implementation of a two-step timer method, whereupon a LBT failure is detected, a first timer is started and a counter is incremented. When the first timer expires, a second timer (of different periodicity) is started. The two timers are overlapping, where periodicity is varied, upon different use of counters that count or not count LBT failure while timers are active [0060-0061]. The effect is to characterize the LBT failures differently such as if they occur in rapid succession or periodically at some interval.)

Regarding claim 21 and 28, Jose teaches:
…means for receiving a command from the first base station indicating deactivation of the first secondary cell for communication through the first unlicensed frequency channel and activation of a second secondary cell for communication through a second unlicensed frequency channel of the unlicensed frequency spectrum, the command being received as a result of the report sent by the apparatus; and 
means for changing the first secondary cell of the first base station to the second secondary cell of the first base station for communication through the second unlicensed frequency channel upon receiving the command indicating the deactivation of the first secondary cell and the activation of the second secondary cell (Jose [0049, 0052]: Upon determining the LBT failure on a channel, the UE may initiate a switch to a different BWP (bandwidth part) or a different cell or a different channel.). 
Jose does not teach:
wherein the report is sent through a primary cell of the first base station
However, Harada teaches:
the report is sent through a primary cell of the first base station (See Fig, 1A/1B, [0029-0030]: Communication network using 2 different channels/cells between base station and UE, e.g. licensed band and unlicensed band that may be used as a supplemental downlink. See Fig. 5, [0050]: After receiving UL grant from base station in the unlicensed band, the UE performs LBT. If the result of the LBT says “not suitable”, the UE transmits information related to the LBT result (“not suitable for transmission”, meaning LBT failure implying channel unavailable) to the base station using a physical channel of a licensed band (equates to another cell or primary cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Harada into the method of Jose in view of Terry in order for the base station to apply improved UL transmission and access control to the UE (Harada 0046]) by utilizing a channel/cell that is available (in this case, in an allocated frequency).

Regarding claim 30, Jose teaches:
determining a failure of a listen before talk (LBT) protocol for a transmission from a user equipment (UE) to the first base station through an unlicensed frequency spectrum, wherein the determining the failure of the LBT protocol for the transmission from the UE comprises: 
…; and 
determining the failure of the LBT protocol for the transmission from the UE based on the received report (Jose [0046, 0047, 0049]: In the event that the timer has expired, the UE may declare a LBT failure event, or in the event that the counter reaches a predetermined maximum value, the UE may declare the LBT failure event.)
performing, based on the determination of the failure of the LBT protocol for the transmission from the UE, one of changing a secondary cell at the first base station for the UE for communication through the unlicensed frequency spectrum (Jose [0049, 0052]: Upon determining the LBT failure on a channel, the UE may initiate a switch to a different BWP (bandwidth part) or a different cell or a different channel.) 
Jose does not teach:
receiving a report from the UE indicating the failure of the LBT protocol for the transmission from the UE through a medium access control (MAC) control element (CE), wherein the unlicensed frequency spectrum is served by a first secondary cell of the first base station, and wherein the report is received through another cell of the first base station
However, Terry teaches:
receiving a report from the UE indicating the failure of the LBT protocol for the transmission from the UE (See Fig. 10, [0049, 0069-0075]:  In LBT procedure conducted by UE in NR-U (abstract), at step 211, one or more LBT failures (e.g. a threshold number of uplink/downlink failures is reached/exceeded) are detected [0049, 0072]. UE reports this detection state to BS in report of LBT failures, includes (Step 213) LBT success/failure statistics, (Step 214) timing information, CCA. To reach the “detection” state implies the UE determined exceeding threshold number of uplink LBT failures, meaning that the channel on which the LBT procedure was conducted is not clear or already occupied, simply not available.)  
through a medium access control (MAC) element (CE), ([0073]: A MAC LBT report (LBTR) procedure may be defined to provide UL LBT success or failure information. A LBTR MAC CE may provide such information, including historical information, when LBT failure occurred)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Terry into the method of Jose in order to include a well-known UL mechanism to efficiently report successful or failed LBT indications, helping improve the handover process to another base station. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.  
Jose and Terry do not teach:
wherein the first unlicensed frequency channel is provided by a first secondary cell of the first base station, and wherein the report is sent through another cell of the first base station.
However, Harada teaches:
wherein the first unlicensed frequency channel is provided by a first secondary cell of the first base station, and wherein the report is sent through another cell of the first base station. (See Fig, 1A/1B, [0029-0030]: Communication network using 2 different channels/cells between base station and UE, e.g. licensed band and unlicensed band that may be used as a supplemental downlink. See Fig. 5, [0050]: After receiving UL grant from base station in the unlicensed band, the UE performs LBT. If the result of the LBT says “not suitable”, the UE transmits information related to the LBT result (“not suitable for transmission”, meaning LBT failure implying channel unavailable) to the base station using a physical channel of a licensed band (equates to another cell or primary cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Harada into the method of Jose in view of Terry in order for the base station to apply improved UL transmission and access control to the UE (Harada 0046]) by utilizing a channel/cell that is available (in this case, in an allocated frequency).

Claims 14, 22 and 29 are rejected under 35 U.S.C 103 as being unpatentable over Jose, in view of Terry, in further view of Harada, and in further view of Babaei et al. (US 2018/0184475A1)), hereinafter “Babaei”.

Regarding claim 14, 22 and 29, Jose teaches:
moving in a handover from the first base station to a second base station ([0068, 0085]: In some implementations, consistent LBT failures is determined, and a variety of actions by the UE and base station may progress, including perform a handover to a different cell or a different channel.)
Jose, in view of Terry and in view of Harada do not teach:
and sending the report to the second base station.
However, Babaei teaches:
sending the report to the second base station ([0140, 0144]: the eNB may make a handover decision to a neighboring eNB. [0145, 0146]:  eNB has an X2 interface with a second eNB, and can exchange the radio resource status containing LBT failure information, etc. that may be used to initiate a UE handover, initiate/modify a dual connectivity of a UE, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Babaei into the method of Jose, Terry and Harada in order communicate promptly that the LBT procedure failed and to re-establish data connection with a handover so as to continue or re-establish the UE network connection and improve user experience.


Claims 5 and 9 are rejected under 35 U.S.C 103 as being unpatentable over Jose, Terry and Harada, in further view of Pan et al. (US 2020/0112996 A1), hereinafter “Pan”.

Regarding Claim 5, Jose, Terry and Harada do not teach:
the one or more counters or the one or more timers comprises maintaining separate counters or separate timers for each access priority of a set of access priorities associated with the transmission.
However, Pan teaches:
the one or more counters or the one or more timers comprises maintaining separate counters or separate timers for each access priority of a set of access priorities associated with the transmission (Pan [0115]: A PRACH transmission may be provided high, low and normal priority several ways: a) by adjusting the CWS (window size) for LBT duration (e.g. small CWS for high priority RACH, regular CWS for normal RACH); b) number of LBT failures (if LBT fails too much, then short duration LBT for PRACH); c) random back-off timer (small random back-off time for high priority, regular back-off time for normal RACH. Determining separate and distinct CWSs, for example, for different priority PRACH reflects on different set of counter/timers for different priorities recognized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Pan into the method of Jose in view of Terry, in view of Harada, in order to provide flexibility in priority for high priority users, such as GBR (guarantee-bit-rate users, e.g. 9-1-1 calls) over normal users, or non-GBR users. The motivation would be to assign proper priority to GBR users, especially in the case of an emergency.

Regarding claim 9, Jose, Babaei and Terry do not teach:
the report further includes a weighted sum of the number of failed attempts and the duration of failed attempts.
However, Pan teaches:
the report further includes a weighted sum of the number of failed attempts and the duration of failed attempts (Pan [0115]: Any combination of the following techniques may be adjusted for LBT procedure.  a) LBT duration: by adjusting the CWS (window size); b) Number of LBT failures (if LBT fails too much, then short duration LBT for PRACH); c) random back-off timer (small random back-off time for high priority, regular back-off time for normal RACH)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Pan into the method of Jose in view of Babaei, in view of Terry, to include another metric of the LBT procedure failure, in this case a combination of failed attempts and expired duration, so that eNB can more quickly select between activating a secondary channel or effect a handover to another eNB. The motivation would be that for a high priority transmission, such as a 9-1-1 call, count of “1” or duration of near”0” would be given most weight and highest priority to a data connection. 


Conclusion
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461